Citation Nr: 0024489	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right Achilles tendon disorder and residuals 
of a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from December 1954 to 
April 1961.  

In October 1985, the veteran, inter alia, claimed entitlement 
to service connection for residuals of a right Achilles 
tendon disorder and residuals of a right knee disorder.  In a 
December 1985 rating decision the RO at San Francisco, 
California, denied the claim.  It is unclear if the veteran 
was notified of that determination.

In 1993 and 1995 the veteran again sought entitlement to 
service connection for residuals of a right Achilles tendon 
disorder and residuals of a right knee disorder.  In April 
1996 the RO at Oakland, California denied the claim, 
determining that new and material evidence had not been 
submitted to reopen the previously denied claim.  The rating 
action shows that the determination was based on all the 
evidence of record.  That same month, the veteran received 
notice but he did not appeal.  The claim therefore became 
final.  

In 1998, the veteran again attempted to reopen the claim, and 
by written correspondence dated in July 1998 the RO told the 
veteran that new and material evidence had not been submitted 
to reopen the previously denied claim.  The veteran perfected 
an appeal therefrom.

On substantive appeal the veteran requested to appear at a 
hearing before a RO hearing officer.  A hearing was 
scheduled.  In June 1999 the veteran failed to report for the 
scheduled personal hearing.  As such, additional action in 
this regard is not warranted.


FINDINGS OF FACT

1.  In an April 1996 rating action, the RO denied entitlement 
to service connection for residuals of a right Achilles 
tendon disorder and residuals of a right knee disorder; the 
veteran did not appeal that determination.

2.  Subsequent to 1996, the RO received VA medical reports, a 
supporting statement from a friend of the veteran, 
duplicative service medical records, and statements from the 
veteran.  

3.  The evidence is either not new, or is new but not 
material, in that it does not bear directly or substantially 
upon the specific matters under consideration and is not so 
significant that it, by itself or in conjunction with the 
other evidence of record, must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The April 1996 rating decision denying entitlement to service 
connection for residuals of an Achilles tendon disorder and 
residuals of a right a knee disorder is final, and new and 
material evidence has not been submitted to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1103 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1985, the RO denied entitlement to service 
connection for injuries to the right knee and Achilles 
tendon.  The RO reasoned that separation examinations were 
silent for any residuals of right knee or Achilles tendon 
problems, and no evidence of post service complaint or 
treatment had been received for those conditions.   

In rendering that decision, the RO considered the service 
medical records indicating that the veteran's December 1954 
entrance examination was negative for a right knee injury or 
an Achilles tendon disorder.  However, in February 1958, the 
veteran came down on his right leg and twisted his right 
knee.  The diagnosis was sprain right knee capsule.  It was 
also noted that in November 1958, the veteran injured his 
right ankle while playing basketball and in December 1958 the 
veteran complained of having a sore ankle.  The veteran's 
April 1961 separation examination was negative for the 
residuals of a right knee injury or Achilles tendon disorder.  

Thereafter, the RO received private medical records from May 
1991 noting that the veteran used a cane just in case his 
knee gave out and in October 1991 the veteran had problems 
with a swollen ankle for approximately a week.  The reports 
otherwise do not reference the claimed disorders.

In April 1996 the RO, on a finality basis, denied entitlement 
to service connection for residuals of a right Achilles 
tendon disorder and residuals of a right knee disorder.  The 
RO reasoned that the private medical reports provided no 
evidence of the claimed conditions in service or within any 
applicable presumptive period after service.  Notice was 
mailed to the veteran that same month.  The veteran however 
did not appeal.  His claim became final.  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.   

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Elkins v. West, 12 Vet. App. 209 (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Winters v. West, 12 Vet. App. 203 (1999).

Subsequent to the April 1996 decision, the RO received 1987 
VA outpatient treatment records.  These treatment records 
show that the veteran reported injuring his right knee in 
1950 while playing basketball.  The veteran explained that he 
was in a cast for six weeks and then he recovered.  He did 
state, however, that his knee began bothering him again in 
1968 and 1969.  At that time, he experienced occasional 
swelling with prolonged standing.  In May 1987, the veteran 
also told the VA examiner that he had occasional giving away 
while standing and walking.  On examination, the VA examiner 
found that the veteran had mild crepitus without 
apprehension, pain, or joint line tenderness.  A relevant 
diagnosis was not made.  The VA examiner noted that the 
veteran was to be referred to the podiatry clinic for right 
cavus and hindfoot varus secondary to Achilles injuries that 
occurred in the past.  The reports also show that in December 
1987 the veteran complained of weakness in the right knee and 
attributed his complaints to a status post twisting injury 
that occurred in the 1950's.  The VA examiner noted that the 
veteran's right knee condition had improved and he was 
walking better.  

Although the aforementioned medical evidence is new in that 
it was not of record when the RO denied the claim in 1996, 
the evidence is not material.  The newly submitted evidence 
does not bear directly and substantially upon the specific 
matters under consideration and is not so significant that it 
must be considered, alone or in connection with the other 
evidence of record, to fairly decide the merits of the claim.  
For residuals of an Achilles tendon, the newly submitted 
evidence does not demonstrate that the veteran currently has 
a disability.  It merely shows that the examiner referred the 
veteran to the podiatry clinic for foot injuries secondary to 
Achilles injuries that occurred in the past.  At that time, a 
diagnosis of a current Achilles disability was not made nor 
has one been made since that time.  For the residuals of a 
right knee disorder, the new medical reports also fail to 
record a diagnosis of a current disability.  The Board is 
cognizant of the veteran's complaints of pain and weakness, 
as well as the objective findings recorded in May 1987.  
Nonetheless, pain alone, (here crepitus), without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); see also  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  With respect to the newly submitted outpatient 
treatment reports, although new, the substance of the claim 
remains unchanged.  Thus, new and material evidence has not 
been submitted.

The Board also acknowledges that in May 1993, the veteran 
submitted a statement claiming that his right knee and right 
achilles heel have progressively worsened over time, and in 
February 1998 he submitted a statement explaining that in 
1957 and 1960, he injured his right knee during basketball 
games.  The veteran also reported that in 1957 he strained 
his Achilles tendon during a softball game.  

Regarding the foregoing, the Board finds that the veteran's 
statement are not new, as they are the same statements the 
veteran alleged when the RO denied the claim in 1996.  
Further, in any event, the veteran is not competent to relate 
his complaints to service or any events of service.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); see generally Chelte v. Brown, 
10 Vet. App. 268, 271 (1997); Grivois v. Brown, 6 Vet. 
App. 136 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, the evidence is not new and material.

In June 1998, the RO also received a statement from a friend 
of the veteran.  In the statement, the veteran's friend 
stated that in 1957, the veteran's Achilles tendon was run 
over by a base runner during a basketball game.  He also 
added that on another occasion he and the veteran were 
playing basketball when the veteran jumped and landed 
awkwardly twisting his knee.  While the foregoing statement 
is new, in that it was not of record in 1996 when the RO 
denied the veteran's claim, the statement is not material.  
Indeed the statement bears directly upon the specific matters 
under consideration, as it notes that the veteran incurred 
injuries to the Achilles tendon and right knee during 
service, but it, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The newly submitted statement merely shows that the veteran 
incurred in service injuries, it does not demonstrate that 
the veteran currently has a right Achilles tendon disorder 
and right knee disability.  Additionally, while lay persons 
are competent to relate the occurrence of in-service events, 
they are not competent to make a medical diagnosis and relate 
such diagnosis to service or any events of service.  Thus, 
while new the foregoing statement is not material.  Moray and 
Espiritu, both supra.

Subsequent to 1996, the RO also received extracts of the 
veteran's service medical records from February, November, 
and December 1958 relating to his right ankle and right knee.  
These report are duplicative of evidence considered in the 
April 1996 decision, and therefore, are not new and material.  

For the reasons stated above, the Board of Veterans' Appeals 
(Board) finds that new and material evidence to reopen the 
claim of entitlement to service connection for residuals of a 
right Achilles tendon disorder and residuals of a right knee 
disorder has not been submitted.  Thus, no further 
consideration of the veteran's claim is warranted.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  It is also noted that in 
accordance with Graves v. Brown, 8 Vet. App. 522 (1996), the 
veteran has been apprised of evidence necessary to complete 
his application.  See also Robinette v. Brown, 8 Vet. App. 69 
(1995).  The veteran's appeal is denied.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for residuals of a 
right Achilles tendon disorder and residuals of a right knee 
disorder remains final; the appeal is denied.


		
	C. Crawford 
	Acting Member, Board of Veterans' Appeals

 

